DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 5/6/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/6/20 is partially withdrawn.  Claims 7-9, 11-12 and 15, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 13, directed to a non-elected embodiment is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly Snead on 4/7/21.

The application has been amended as follows: 

Claim 13 is cancelled.
In claim 12:
	“The bidet chair of claim 1 where in the showerhead retaining member comprises: 
	a showerhead tray having a showerhead receiving area; and, 
	a support system to enable vertical movement of the showerhead tray comprising:”
	has been amended to:
	“The bidet chair of claim 1, wherein said support system to enable vertical movement of the showerhead tray comprises:”.

Response to Arguments
Applicant’s arguments, see Pg. 6, filed 3/29/21, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12 and 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754